Title: To James Madison from Charles Pinckney, 12 September 1804
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
September 12: 1804 In Madrid
I wrote you yesterday & finding a safe opportunity of a gentleman going this morning to Corunna or to Ferrol I avail myself of it to repeat to you the intelligence I sent yesterday which is that they are fitting out for sea immediately there three sail of the Line two frigates & some transports to join others at Cadiz as it is said to go to strengthen their forces in Cuba & Florida. I have some reason to hope the British Squadron at Ferrol will not suffer them to depart, as it is against their interest Spain should be stronger in their Colonies than they are at present.
I have not yet heard one Word from Mr Monroe & am waiting Your Orders & dispatches in answer to mine by Dulton. I am extremely anxious indeed to return to my own country & my dear little family & friends & with my affectionate respects to the President & our friends & Yourself I remain with great regard dear sir Yours Truly
Charles Pinckney
